MEMORANDUM **
Obineche Okoronkwo appeals from his guilty-plea conviction and the 12-month sentence imposed for fraudulent transactions with access devices and willfully causing an act, in violation of 18 U.S.C. §§ 1029(a)(2), 2(b).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Okoronkwo has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Okoronkwo has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction. We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
Counsel’s motion to withdraw as counsel on appeal is denied.
Appellant’s pro se motion to withdraw counsel’s brief and his pro se motion to postpone prosecution of the appeal are denied.
The conviction is AFFIRMED, and the sentence is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.